Citation Nr: 0821712	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for congenital 
hemiarthropathy manifested by shortened left lower extremity 
and left facial palsy (also claimed as a leg disability).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a spinal curvature. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1955, and from August 1956 to October 1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2005, the veteran's claims 
file was transferred to the Waco, Texas, VA Regional Office 
(RO).  A hearing before a decision review officer at the RO 
was conducted in December 2005.  

The veteran requested a Board hearing at the RO in February 
2006 and March 2006.  In April 2008, the veteran withdrew his 
request for such hearing.  


FINDINGS OF FACT

1.  A physician who examined the veteran in September 1954, 
for his first period of enlistment into the military observed 
that he had 11/2 inch shortening of the left leg; there was 
no permanent increase in the severity of the preexisting 
condition during the veteran's periods of service.

2.  The veteran's congenital hemiarthropathy and left facial 
palsy clearly and unmistakably existed prior to service; and 
there was no permanent increase in the severity of the 
preexisting condition during the veteran's periods of 
service.

3.  In a rating decision, dated in September 2002, the RO 
denied the veteran's claim of service connection for 
curvature of the spine; the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, but did not appeal the adverse determination, and 
that decision is now final.

4.  The additional evidence received since the rating 
decision in September 2002 is either cumulative of evidence 
previously considered or, by itself or, when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Congenital hemiarthropathy, manifested by shortened left 
lower extremity and left facial palsy, was noted at the time 
of entrance to active military service, and was not 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1111, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2007).

2.  The additional evidence presented since the rating 
decision by the RO in September 2002 denying the claim is not 
new and material, and the claim of service connection for 
curvature of the spine is not reopened.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107, 7105(c) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

A.  Service Connection Claim

The veteran was provided pre-adjudication notice by letter 
dated in February 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology 
and severity of leg disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Petition to Reopen

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004.  The letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claim.  He was advised that, since 
his claim for service connection for curvature of the spine 
was denied previously, it was his responsibility to send new 
and material evidence sufficient to reopen the claim.  The 
veteran was advised of the meaning of "new and material 
evidence" in general, the reasons for the previous denial, 
i.e., that his curvature of the spine was not aggravated in 
service, and a description of what evidence would be 
necessary to substantiate the element found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

To whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, there is no prejudice to the veteran in proceeding with 
the present decision since the claim is being denied and such 
issues are moot.

VA has satisfied its duty to assist the veteran in apprising 
him of the evidence needed, and in obtaining evidence 
pertinent to his claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  All obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
the veteran has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In the absence of new and 
material evidence, VA is not required to provide assistance 
to a claimant in attempting to reopen a previously disallowed 
claim.  Paralyzed Veterans of America, 345 F.3d 1334 (Fed. 
Cir. 2003).  Regardless, the RO provided the veteran a 
medical examination, including an opinion on whether the 
veteran's preexisting curvature of the spine was aggravated 
in service.  

II.  Analysis

A.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.  Mere history 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Gahman v. West, 13 Vet. 
App. 148, 150 (1999).  

While contemporaneous clinical evidence 
or recorded history may often be 
necessary to satisfy the heavy burden of 
rebutting the statutory presumption of 
soundness, . . . there is no absolute 
rule in the statute, the regulation, or 
the case law requiring such evidence 
before the presumption can be rebutted.  
In a case . . . in which a latter medical 
opinion is based on statements made by 
the veteran about the preservice history 
of his condition, contemporaneous 
clinical evidence may not be necessary  

Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

The veteran's service entrance examination report in 
September 1954 noted that he had 11/2 inch shortening of the 
left leg with pelvic tilt and compensatory dorsolumbar 
scoliosis.  In May 1958, a service hospitalization report 
noted that it was quite obvious from examination that the 
veteran's pelvic tilt and shortness of the left lower 
extremity were corrected by a lift to that extremity, and 
that the condition was not the result of polio, as the 
veteran claimed that he had a mild case of polio as a child; 
but a congenital hemiarthropathy.  He was recommended for 
medical separation due to myelopathic muscular atrophy which 
existed prior to service.  On separation examination in 
August 1958, it was noted that his left foot and leg was 
smaller than on the right, and his left leg was shorter.  A 
Report of Proceedings of a Board of Officers dated in 
September 1958 discharged the veteran because he gave 
evidence of habits and traits of character manifested by 
misconduct and was a habitual shirker of military duties.  

As a leg length discrepancy was noted on entrance 
examination, there was no presumption of soundness at the 
time of his entrance into service.  There is a factual 
predicate for the physician's conclusion, that is, the 
veteran's own history filtered through the medical expertise 
of the physician who observed the leg length discrepancy.  
See Gahman, 12 Vet. App. at 411.  And where, as here, no 
presumption of soundness exist, it need not be rebutted.  See 
VAOPGCPREC 3-2003 (July 16, 2003). 

Because the veteran had a pre-existing leg length 
discrepancy, this, in turn, means he can only prevail if this 
known pre-existing disability became appreciably worse during 
his second period of service, beyond its natural progression.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The veteran, however, is entitled to the presumption of 
soundness regarding his congenital hemiarthropathy and left 
facial palsy, as these conditions were not noted on service 
entrance examination.

To rebut the presumption of soundness, the government must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service, and that the disease or 
injury was not aggravated by service.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  The burden of showing a pre-
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003).

The medical evidence of record clearly and unmistakably shows 
that the veteran's congenital hemiarthropathy and left facial 
palsy were present prior to service.  The veteran stated, 
during service in the 1950's and during the course of this 
appeal, that he recognized that his congenital 
hemiarthropathy manifested by shortened left lower extremity 
and left facial palsy is a condition he contracted during 
childhood.  The military physicians who examined the veteran 
during service, and the VA physician who examined him in 
January 2006, opined that the conditions preexisted service.  
See Harris, supra.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994).  The base line to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  See Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).

The veteran contends that he only had a very mild case of 
childhood polio, but that it was greatly aggravated in 
service.  He also stated that the military erred by accepting 
him into service with so many physical problems.  

The January 2006 VA muscles examination was undertaken to 
address the question of in-service aggravation and the 
examiner opined that the veteran's hemi arthropathy was 
actually a hemivertebra at T-12, and was not worsened in 
service; the veteran's two centimeter leg length discrepancy 
has been corrected by a shoe lift, and was not related to 
military service; and his very mild post-polio syndrome 
causing weakness in the facial area was a normal sequelae of 
the condition, and not related to his military service.  As 
there is no evidence of any increase in disability during 
service, a lack of aggravation is shown.  Wagner, 370 F.3d at 
1089.

As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as whether a 
preexisting condition was aggravated in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In any event, the record 
contains absolutely no probative evidence supporting this 
contention.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

B.  Petition to Reopen 

In a rating decision, dated in September 2002, the RO denied 
the veteran's claim of service connection for curvature of 
the spine; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the adverse determination.  The RO noted that 
the veteran's service entrance examination in September 1954 
showed that he had a compensatory dorsolumbar scoliosis.  
Service medical records also showed that the scoliosis was 
noted on his entrance examination into his second period of 
service in August 1956.  The RO also found that the condition 
was not aggravated in service as the veteran's discharge 
examination showed that he was in virtually the same physical 
condition as when he entered service.

Under 38 U.S.C.A. §§ 5108, 7105(c) and 38 C.F.R. §§ 3.104, 
20.302(a) a rating action which is not appealed is final and 
may not be reopened unless new and material evidence is 
presented.  Before reaching the issue of whether service 
connection is warranted, the Board must first determine 
whether the claim may be reopened.  See Elkins v. West, 12 
Vet. App. 209, 218-19 (1999) (en banc).  

"New" evidence is defined as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The veteran filed his petition to reopen the claim in June 
2004.  He has stated that he recognized that his curvature of 
the spine is a congenital condition, but that it was 
aggravated in service.  He also stated that the military 
erred by accepting him into service with so many serious 
physical conditions.  Statements which restate contentions 
already on file do not constitute new and material evidence.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  Even if the 
veteran's assertions were new, "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Also added to the record are the veteran's medical records 
from 2004 to 2005.  This evidence, although new, is not 
material.  Medical evidence which merely documents continued 
diagnosis and treatment of a condition, without addressing 
the crucial matter of inservice aggravation, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993).  There are still no records which 
document that the veteran's preexisting curvature of the 
spine was aggravated in service.  In fact, the examiner who 
conducted the January 2006 VA muscles examination stated that 
there was no evidence in the veteran's service medical 
records to indicate that the veteran's kyphosis was worsened 
by military service.

Based on the foregoing, the veteran has not submitted new and 
material evidence and his claim for service connection for 
curvature of the spine is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Because the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

Entitlement to service connection for a leg disability is 
denied.

The application to reopen the claim of service connection for 
curvature of the spine is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


